Citation Nr: 0718902	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-28 744A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for skin cancer with 
residual scars.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel









INTRODUCTION

The veteran served on active duty from November 1956 to June 
1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).


FINDINGS OF FACT

In April 2007, prior to the promulgation of a decision in the 
appeal, the Board received notification from the veteran that 
a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2006).  Withdrawal may be made by the veteran or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2006).  

The veteran withdrew his appeal in an April 2007 statement 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



		
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


